Citation Nr: 0902742	
Decision Date: 01/27/09    Archive Date: 02/09/09

DOCKET NO.  07-10 055A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a low back 
disability (back disability).

2.  Entitlement to service connection for a cervical spine 
disability (neck disability).

3.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

4.  Entitlement to a disability rating in excess of 10 
percent for a service-connected right knee disability.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel
INTRODUCTION

The veteran served on active duty in the United States Marine 
Corp from September 1956 to September 1958 and in the Naval 
Reserves from February 1963 to August 1968.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from February 2005 and November 2006 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri. 

The issue of entitlement to a disability rating in excess of 
10 percent for service connected right knee disability is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  There is no evidence that the veteran suffered from 
chronic low back pain or injury in service and a current 
disability, if any, is not related to the veteran's service, 
including his service connected right knee disability.

2.  There is no evidence that the veteran suffered from 
chronic neck or cervical spine pain or injury in service and 
a current disability, if any, is not related to the veteran's 
service, including his service connected right knee 
disability.

3.  The veteran does not have a current diagnosis of PTSD.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
low back disability have not been met.  38 U.S.C.A. §§ 1110, 
1112, 1131, 1137 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.303, 3.307, 3.309, 3.310 (2008).  

2.  The criteria for entitlement to service connection for a 
cervical spine disability have not been met.  38 U.S.C.A. §§ 
1110, 1112, 1131, 1137 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.303, 3.307, 3.309, 3.310 (2008).  

3.  The criteria for service connection for PTSD have not 
been met.  38 U.S.C.A.  § 1110 (West 2002); 38 C.F.R. §§ 
3.303, 3.304(f) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§  1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2007).  In general, service connection requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).  

Certain chronic diseases, including degenerative arthritis, 
may be presumed to have been incurred in service, although 
not otherwise established as such, if manifested to a degree 
of ten percent or more within one year of the date of 
separation from service.  38 U.S.C.A. § 1112 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.307, 3.309 (2008).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2008).

Additionally, service connection may be granted, on a 
secondary basis, for a disability which is proximately due to 
or the result of an established service-connected disorder.  
38 C.F.R. § 3.310 (2008).  Similarly, any increase in 
severity of a non-service-connected disease or injury that is 
proximately due to or the result of a service-connected 
disease or injury, and not due to the natural progress of the 
non-service-connected disease, will be service-connected.  
Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter 
instance, the non-service-connected disease or injury is said 
to have been aggravated by the service-connected disease or 
injury.  38 C.F.R. § 3.310.

In cases of aggravation of a veteran's non-service-connected 
disability by a service-connected disability, the veteran 
shall be compensated for the degree of disability over and 
above the degree of disability existing prior to the 
aggravation.  38 C.F.R. § 3.322 (2008).  38 C.F.R. § 3.310, 
the regulation which governs claims for secondary service 
connection, has been amended recently.  The intended effect 
of this amendment is to conform VA regulations to the Allen 
decision, supra.  71 Fed. Reg. 52,744 (Sept. 7, 2006).  Since 
VA has been complying with Allen since 1995, the regulatory 
amendment effects no new liberalization or restriction in 
this appeal.

Low Back and Cervical Spine Disabilities

The veteran is seeking service connection for low back and 
cervical spine disabilities.  He believes that these alleged 
disabilities were caused either by plane crash in service or 
arose secondary to his service connected right knee 
disability.  

First, it is not clear from the medical record whether or not 
the veteran suffers from current disabilities of the low back 
and cervical spine.  The veteran has submitted an August 2005 
letter from his chiropractor, Dr. "J.K.", who has stated 
that the veteran is being treated by him for neck pain and 
back problems and that the veteran suffers from arthritis and 
bone spurring on the spine which Dr. J.K. opines was caused 
the plane crash the veteran was in when he was in the Navy.  
However, the veteran has not submitted any treatment records 
from Dr. J.K. and a July 2005 x-ray of the lumbar spine taken 
by the VA showed normal alignment of the spine with no disc 
space narrowing or bony injuries, providing evidence against 
the veteran's claims.

The Board finds that the most probative evidence of this case 
indicates that the veteran does not have a back or neck 
disability, providing the first (but not only) basis to deny 
these claims. 

The Board finds that the medical opinion of Dr. J.K. is 
outweighed by the service and post-service treatment records, 
indicating either no problem or (assuming one exists) that 
began many decades after service.  The statement regarding 
etiology seems to be merely something that the veteran told 
his chiropractor, nothing more.

Even assuming that the veteran currently suffers from low 
back and cervical spine disabilities, which is not clear on 
this record, there is no evidence in the veteran's service 
treatment records of any low back or cervical spine injury.  
While service personnel records confirm that the veteran was 
in a plane crash in March 1963, there is no evidence in his 
service treatment records that he was treated for any 
injuries related to this plane crash, including injuries to 
his neck and back.  Reports of Medical Examination from 
August 1967, September 1966, August 1965, and January 1964 
all show that the veteran's neck, back and spine were normal, 
providing evidence against these claims.  

Most importantly, the post-service treatment records fail to 
indicate a problem that began in service.  See Maxson v. 
Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2000) (holding that it 
was proper to consider the veteran's entire medical history 
in determining if service-connection is warranted, including 
a lengthy period of absence of complaints); see also Forshey 
v. Principi, 284 F.3d 1335 (Fed. Cir. 2002) (holding that 
"negative evidence" could be considered in weighing the 
evidence).  Nothing indicates a problem that has existed 
since 1963. 

Additionally, the veteran has not submitted any medical 
evidence linking his alleged disabilities to his service-
connected right knee disability  He himself is not competent 
to provide an expert opinion as to the etiology of his 
alleged disabilities.  He is not a medical expert and does 
not have the appropriate education, training and experience 
to render such opinion.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  

Based on the above evidence, the Board finds that even 
assuming that the veteran suffers from low back and cervical 
spine disabilities, these did not have onset during his 
active service or within one year of service and were not 
caused or aggravated by his active service, including his 
service-connected right knee disability.  Thus, entitlement 
to service connection for a low back disability and a 
cervical spine disability is not warranted.  The evidence in 
this case is not so evenly balanced so as to allow 
application of the benefit-of- the-doubt rule.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102 (2008).  

Post Traumatic Stress Disorder

Establishing service connection for PTSD requires specific 
findings.  These are (1) a current medical diagnosis of PTSD; 
(2) credible supporting evidence that the claimed in- service 
stressor actually occurred; and (3) medical evidence of a 
causal nexus between current symptomatology and the specific 
claimed in-service stressor.  See 38 C.F.R. § 3.304(f).  The 
diagnosis of PTSD must comply with the criteria set forth in 
the Diagnostic and Statistical Manual of Mental Disorders, 
4th edition, of the American Psychiatric Association (DSM-
IV).  Id.; see also 38 C.F.R. § 4.125(a) (2008).

Here, the Board can find no evidence that the veteran ever 
received a medical diagnosis of PTSD or that there is an 
indication of PTSD.  Accordingly, entitlement to service 
connection for PTSD is not warranted.  The evidence in this 
case is not so evenly balanced so as to allow application of 
the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 
(2008).  

The Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159.  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the elements of the claim, 
including notice of what is required to establish service 
connection.  The veteran must also be informed that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the veteran in October 2003 and September 2006.  
These letters informed the veteran of what evidence was 
required to substantiate his claim, as well as the veteran's 
and VA's respective duties for obtaining evidence and how VA 
assigns effective dates and disability ratings.  Notice as to 
how VA assigns disability ratings and effective dates was not 
provided until after the initial rating decision.  However, 
as entitlement to service connection has been denied and no 
effective dates or disability ratings assigned, any notice 
error is harmless.  

VA also has a duty to assist the veteran in the development 
of his claims.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Here, the RO has obtained the veteran's service treatment 
records, as well as VA outpatient treatment records.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are: (1) 
whether there is competent evidence of a current disability 
or persistent or recurrent symptoms of a disability; (2) 
whether there is evidence establishing that an event, injury, 
or disease occurred in service, or evidence establishing 
certain diseases manifesting during an applicable presumption 
period; (3) whether there is an indication that the 
disability or symptoms may be associated with the veteran's 
service or with another service-connected disability; and (4) 
whether there otherwise is sufficient competent medical 
evidence of record to make a decision on the claim.  38 
U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

The veteran has not been afforded an examination in this 
case, nor has VA obtained a medical opinion.  The service 
medical records and post-service medical records provide 
strong evidence against these claims, indicating either no 
problem or a problem that began years after service.  As 
there is no evidence of a disease or injury in service or 
within the applicable presumption period, the Board declines 
to afford the veteran a VA examination or obtain a medical 
opinion in this case.  The Board finds sufficient competent 
medical evidence of record to make a decision on the claim.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Significantly, the veteran has not 
identified any additional existing evidence that is necessary 
for a fair adjudication of the claim that has not been 
obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
veteran in the development of his claim.  Smith v. Gober, 14 
Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

Entitlement to service connection for a low back disability, 
a cervical spine disability, and PTSD is denied.


REMAND

The veteran is seeking entitlement to a disability rating in 
excess of 10 percent for a service connected right knee 
disability.  Limitation of motion and instability of the knee 
are two separate disabilities.  A veteran can be rated 
separately under limitation of motion of the knee and 
instability.  See VAOGCPREC 23-97 (July 1, 1997) (when a 
claimant has arthritis and is rated under instability of the 
knee, those two disabilities may be rated separately under 38 
C.F.R. §§ 4.71a, Diagnostic Codes 5003 or 5010 and Diagnostic 
Code 5257); see also VAOPGCPREC 9-98 (August 14, 1998).

The examiner who performed the veteran's October 2006 VA 
examination reported that the veteran's knee pain was caused 
by degenerative joint disease.  However, it is unclear from 
the examiner's report if he believes that the veteran's 
degenerative joint disease is a result of trauma in service 
or whether it is consistent with the veteran's age as the 
radiologist who examined the veteran's February 2005 x-rays 
concluded.  The examiner also failed to indicate if a 
slightly hypermobile patella was the result of the veteran's 
in service knee injury or unrelated to service.  

Accordingly, the case must be remanded for a medical opinion 
to determine whether the veteran's current degenerative joint 
disease and hypermobile patella in his right knee are related 
to his injury in service.  As it has been over two years 
since the veteran's last VA examination, he should also be 
afforded a new VA examination to determine the current nature 
and extent of his service-connected right knee disability.  

Accordingly, the case is REMANDED for the following action:
 
1.  The RO should schedule a VA 
examination to determine the nature and 
extent of the veteran's service-connected 
right knee disability.  The examiner 
should also render an opinion as to 
whether the veteran's degenerative joint 
disease and hyper mobile patella of the 
right knee (if any) are related to the 
veteran's active service or not.  If an 
opinion cannot be rendered without 
resorting to speculation, the examiner 
should so state.  

The veteran's claim folder and a copy of 
this REMAND should be furnished to the 
examiner, who should indicate in the 
examination report that he or she has 
reviewed the claims file.  All findings 
should be described in detail and all 
necessary diagnostic testing performed.  

The examiner should note any functional 
impairment caused by the veteran's 
disability, including a full description 
of the effects of his disability upon his 
ordinary activities, if any.  

2.  When the development requested has 
been completed, and the RO has ensured 
compliance with the requested action, this 
case should again be reviewed by the RO on 
the basis of the additional evidence.  

If the benefit sought is not granted, the 
veteran and his representative should be 
furnished a Supplemental Statement of the 
Case, and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


